WHEELER, District Judge.
The reports of the referee show that the claimant let the bankrupts have margins of various sums from $56 to $300 at different times between April 2, 1890, and November 24, 1897, “for the purchase of pork,1 corn, and cotton, for future delivery,” “to be the subject of adjustment between them .with reference to the rise and fall of the market.” The case wholly fails to show that there was at any time any rise in the market entitling him to a profit, or that there were not falls that used up these margins, or what in fact the state of the market was by which the rights, if any, accruing upon these margins could be adjusted. So no question arises as to the legality of any of the aspects of these dealings. His money went where he expected it to go, whether legally or illegally, and no liability accrued for that. Ho money is shown to have returned from the investment to the bankrupts for which any claim of liability against them could arise. Claim disallowed.